DETAILED ACTION
This office action is in response to remarks filed on 02/23/2021. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a control apparatus that controls the motor such that a vehicle torque is varied more gradually toward a requested torque on a brake side in turning than in traveling straight, when an accelerator is switched from an on-state to an off-state.”
Regarding Claims 2-7 depend on claim 1, therefore are allowable as well.
Regarding Claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a control apparatus configured to control the motor such that a vehicle torque is varied more gradually toward a requested torque on a brake side in turning than in traveling straight, when an accelerator is switched from an on-state to an off-state, wherein: the control apparatus is configured to set a transient torque by performing rate processing using a rate value on the requested torque when the accelerator is switched from the on-state to the off-state, and controls the motor such that the transient torque acts on the vehicle; and the control apparatus is configured to set the rate value to be smaller in 
Regarding Claims 9-14 depend on claim 1, therefore are allowable as well.
Regarding Claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a control apparatus configured to control the motor such that a vehicle torque is varied more gradually toward a requested torque on a brake side in turning than in traveling straight, when an accelerator is switched from an on-state to an off-state, wherein: the control apparatus is configured to set a transient torque by performing rate processing using a rate value on the requested torque when the accelerator is switched from the on-state to the off-state, and controls the motor such that the transient torque acts on the vehicle; and the control apparatus is configured to set the rate value to be smaller in turning than in traveling straight, when the accelerator is switched from the on-state to the off-state.”
Regarding Claims 16-20 depend on claim 15, therefore are allowable as well.
The closest prior art Nishikawa et al. US 20050099146 A1 teaches the ECU 15 determines whether the vehicle 1 is traveling straight (STEP4).  This is determined on the basis of, for example, a steering angle of a steering wheel (not shown) of the vehicle 1 or a detection value of a yaw rate of the vehicle 1.  If the determination result of STEP4 is affirmative, then the ECU 15 carries out control processing of a rear-based regenerative mode, which will be discussed hereinafter, in STEP5.  If the determination result of STEP4 is negative, then the ECU 15 carries out control processing of a standard regenerative mode, which will be discussed hereinafter, in STEP6

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bodie et al. US 5707115 A teaches the steering state is divided into two possibilities, that the vehicle is steered straight and that the vehicle is turning.  The steering state can be determined in any number of ways, such as from a steering wheel position sensor, from a lateral accelerometer, from a yaw rate sensor or from a difference in normalized right and left rear (non-driven) wheel speeds.  The turning state is used as a discriminating function, when the vehicle is turning, no further modifications to the normalized wheel speed signal on line 224 is made at block 226.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-270-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORTEZ M COOK/Examiner, Art Unit 2846